EXHIBIT 11 COMPUTATION OF LOSS PER SHARE (Dollars in thousands, except share amounts) (Unaudited) Three Months Ended March 31, 2011 March 31, 2010 Net Loss $ ) $ ) Weighted average common shares outstanding for computation of basic EPS Dilutive common-equivalent shares Weighted average common shares for computation of diluted EPS Loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Six Months Ended March 31, 2011 March 31, 2010 Net Loss $ ) $ ) Weighted average common shares outstanding for computation of basic EPS Dilutive common-equivalent shares Weighted average common shares for computation of diluted EPS Loss per common share: Basic $ ) $ ) Diluted $ ) $ )
